

115 S3732 IS: Protection of Source Code Act
U.S. Senate
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3732IN THE SENATE OF THE UNITED STATESDecember 10, 2018Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Commodity Exchange Act to prohibit the Commodity Futures Trading Commission from
			 compelling a person to produce or furnish algorithmic trading source code
			 or similar intellectual property to that agency unless the agency first
			 issues a subpoena.
	
 1.Short titleThis Act may be cited as the Protection of Source Code Act. 2.Procedure for obtaining certain intellectual propertySection 8 of the Commodity Exchange Act (7 U.S.C. 12) is amended by adding at the end the following:
			
 (j)Under this Act, the Commission may not compel a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena..